Citation Nr: 0834503	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  02-01 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1993 to 
January 1997.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

In November 2006, the veteran, sitting at the RO, testified 
during a hearing conducted via video conference with the 
undersigned, sitting at the Board's main office in 
Washington, D.C.  A transcript of that hearing is of record.  
In January 2007, the Board remanded the veteran's claim to 
the RO for further evidentiary development.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected chronic urticaria is manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement, attacks lasting one to seven days occurring 
five to eight times a year, or attacks with laryngeal 
involvement once or twice a year; it involves primarily his 
back, arms and lower extremities, and it essentially 
represents involvement of approximately 2 to 10 percent of 
the exposed body surfaces, and it did not require systemic 
therapy for even 6 weeks or more in the past 12-month period.  
Some topical medication and over-the-counter antihistamines 
were utilized over the years.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for chronic urticaria have not been met.  38 U.S.C.A. § 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.20, 4.104, 4.118, Diagnostic Code (DC) 7118, 
7899-7806 (2002), effective prior to August 30, 2002; 38 
C.F.R. §§ 4.20, 4.118, DC 7899-7806, 7825 (2007), effective 
August 30, 2002.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March 2006 
and February 2007 letters, and the April 2008 supplemental 
statement of the case, the RO provided the veteran with 
notice consistent with the Court's holding in 
Dingess/Hartman.  Thus, as set forth herein, no additional 
notice or development is indicated in the appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In letters issued in February 2003, September 2006, and 
February and May 2007, the RO informed the appellant of its 
duty to assist him in substantiating him claim under the VCAA 
and the effect of this duty upon him claim.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requires 
that VA notify the claimant that, to substantiate a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the February 2003, 
September 2006, and February and May 2007 VCAA letters do not 
contain the level of specificity set forth in Vazquez-Flores.  
However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
the evidence of actual knowledge on the part of the veteran 
and other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

The Board finds that the May 2007 VCAA letter addressing 
these disorders was in substantial compliance with the first 
and fourth requirements of Vazquez-Flores to the extent that 
the veteran was notified that he needed to submit evidence of 
worsening that could include specific doctors' records, 
medical diagnoses, and medical opinions.  He was also advised 
to furnish "information" and "evidence" in support of his 
claim and was provided with a VA Form 21-4138 (Statement in 
Support of Claim).  This letter, however, did not provide the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores, particularly as the 
applicable diagnostic criteria were not specified.  As such, 
the veteran has received inadequate notice, and the Board 
must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d at 889.

The Board has therefore reviewed the record to determine 
whether the veteran had actual knowledge of the evidence 
needed to support his claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  Here, the Board finds 
satisfactory evidence of such knowledge.  The veteran, who 
was informed of the applicable diagnostic criteria in the 
March 2002 statement of the case (that was followed by 
readjudication in the December 2003, March 2006, and April 
2008 SSOCs, after ample time for a response), indicated a 
familiarity with relevant skin symptomatology while providing 
testimony in support of a higher evaluation in his October 
2000 notice of disagreement and during his November 2006 
Board hearing.  Subsequently, in August 2008, his 
representative furnished an extensive informal brief that 
contains a discussion of the skin disorder in light of the 
applicable diagnostic criteria and based upon the relevant 
medical evidence contained in the claims files.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication" given 
the veteran's actual knowledge of the information required 
under Vazquez-Flores.  See Sanders v. Nicholson, 487 F.3d at 
889.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran testified during a 
hearing before the undersigned in November 2006, VA and 
private medical records, dated from 1999 to 2007, were 
obtained, and he was afforded three VA examinations (in July 
2000, April 2005, and January 2008).  As well, records 
considered by the Social Security Administration (SSA) in 
conjunction with its May 2005 determination that the veteran 
was totally disabled were obtained.  The SSA found the 
veteran unable to work since January 2004 due to paranoid 
schizophrenia and other psychotic disorders.  

The Board notes that, in August 2008, the veteran's 
representative expressed a concern regarding the adequacy of 
the January 2008 VA examination of the veteran's skin, in 
light of Ardison v. Brown, 6 Vet. App. 405 (1994), but the 
Board finds that examination, performed by a nurse 
practitioner (who reviewed the veteran's claims files), 
provides sufficient information regarding the veteran's 
medical history, clinical findings and diagnoses from which 
the Board can reach a fair determination.  In fact, in a 
January 2008 signed statement, the veteran said he had no 
other information or evidence to substantiate his claim.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service connection for chronic urticaria was granted by the 
RO in an October 1997 rating decision that awarded a 10 
percent disability evaluation under DC 7118. (Since March 
2002, the disability has been evaluated under DC 7899-7806.)  

In July 2000 the RO scheduled a routine VA examination to re-
evaluate the veteran's service-connected skin disability.

VA and non-VA medical records and examination reports, dated 
from April 1999 to March 2007, are associated with the claims 
files.

An April 1999 VA outpatient medical record indicates the 
veteran had a three year history of a pruritic rash, 
primarily on his neck, arms, and torso, noted as erythema and 
intermittent hives.  He said he was out of work for a week 
due to the itch that increased with stress.  It previously 
erupted with exposure to cool or exercise.  He saw many 
physicians, including dermatologists and allergists, and said 
results of a skin test were positive for dust mites.  His 
treatment included antihistamine, lastly Zyrtec, used for two 
days without improvement that caused morning tiredness.  He 
had a rash earlier that day, and reported showering three 
times a day.  On examination, the veteran's arms and torso 
had a dry, diffuse fine scale, with faint pink patches; 
scratches revealed mild mermographism.  The clinical 
assessment was urticaria for which Doxepin was prescribed.  
He was advised to decrease the number of daily showers, use 
Dove soap, and increase his fluid intake. 

The July 2000 VA examination report indicates that the 
veteran, who was 25 years old, gave a history of having 
hives, burning, and itching since 1994.  The lesions 
developed three to four times a week, and usually lasted 
about one to one and one half hours.  They were most common 
on his neck but involved the arms, forehead, and also lower 
extremities.  He said the lesions tended to flare with heat 
and sweat and also seemed to flare with irritating chemicals 
and detergents.  The veteran did not report any involvement 
of the oral mucosa, never had to be hospitalized, and never 
had any evidence of shortness of breath.  He took Benadryl 
with symtoms and was on Zrytec but found these medications 
sedating.  

Objectively, on the veteran's sun-exposed areas there was 
diffuse erythema.  There were no lesions evident on current 
examination.  The veteran was noted for positive 
dermatographism.  The clinical assessment was questionable 
chronic urticaria.  The VA examiner said that there was no 
evidence of these lesions on current exam but the veteran's 
history was consistent with a chronic urticaria.  He took 
antihistamines that were a standard treatment for the 
problem.  Additionally, it was noted that common evaluations 
included ruling out infectious etiologies for a chronic 
urticaria and he denied having this type of work-up in the 
past.  The VA examiner further stated that, although this 
disorder was idiopathic with 90 percent of the causes 
unknown, the veteran could be seen in a Dermatology Clinic 
and proper evaluation could be performed to rule out any 
unknown causes.  

A March 2003 private medical record indicates that the 
veteran had no lesions or scars.  

A July 2004 private internal medical evaluation indicates no 
visible rash or dermatitis was noted.

When seen in the VA outpatient clinic in July 2004, the 
veteran said he was out of work because of the Gulf War.

According to an October 2004 signed statement from a 
representative of the Town of West Warwick, the veteran 
worked full time for the sewer department from May 1998 to 
May 2004 when he resigned.  It was noted that he last worked 
in December 2003 and had no remaining paid sick leave.  

According to an October 2004 VA psychological examination 
report, the veteran claimed to be unemployable due to post-
traumatic stress disorder (PTSD).

An October 2004 VA discharge summary indicates that, when 
hospitalized for psychiatric treatment, from September to 
October, it was noted that the veteran had no rashes.

In April 2005, the veteran underwent a VA dermatology 
examination.  According to the examination report, the 
veteran said that since last examined a year earlier, he had 
an increased itch of his skin with redness and raised marks, 
especially during the dryer summer months, more than the 
winter.  He had outbreaks once or twice a month for a total 
of approximately 12 to 24 times per year.  He took over-the-
counter Benadryl and/or over-the-counter Claritin and used a 
moisturizer with which he had good results and resolution of 
the rash.  The veteran used Dove soap and washed his clothing 
in mild detergent.  He denied any steroid and 
immunosuppressant use or being immunosuppressed in the past 
years.  He claimed to have one episode of going to an 
emergency room for his rash in the last year or two and was 
seen at the Providence VA Medical Center, where he was given 
a steroid cream and had good resolution of the rash.  

Further, the veteran reported his treatment for PTSD and felt 
at times his stress caused the rash.  The veteran had 
gastrointestinal side effects but denied fever, with a 
current weight loss of about 10 pounds that he attributed to 
rash/itch and stress.  He said that that the rash/itch 
episodes were physically challenging but he was able to 
perform activities of daily living, although any physical 
activity such as housework, laundry, dusting, or yard work 
particularly in the sun, caused him to break out.  He worked 
for the sewer department, took off a lot of time due to his 
rash/itch, eventually had to resign.  The veteran said his 
employer refused to give him time off to seek medical care 
for his disability.  

Objectively, the veteran's skin color was good and his skin 
was warm and dry, with mild cirrhosis.  A full body skin 
examination was performed.  His skin was tanned in the photo-
distributed area.  During the interview he scratched his 
flank and upper thigh areas.  Scattered on his trunk and 
extremities were several 1 to 2 millimeter (mm.) pink plaques 
with slightly more concentrated on his left flank and right 
thigh.  The veteran had several linear, lightly raised 
graphisms with no scale noted; there were no pustules, open 
areas, and no plaques.  Approximately 5 to 10 percent of 
affected body surface of exposed areas were affected.  
Dermography was currently negative, although the veteran 
claimed to have a positive dermography in the past.  His last 
antihistamines were approximately one month ago. The 
diagnosis was chronic urticaria.  The examiner noted that the 
veteran currently had evidence of xerosis with urticaria. 

In an October 2006 signed statement, F.H.F, D.O., said that 
the veteran had Gulf War Syndrome.

During his November 2006 Board hearing, the veteran testified 
that his whole body was affected by his skin disorder that he 
treated with ointments and prescribed medication including 
narcotic pain medication, prescribed by his private physician 
(see hearing transcript at pages 2-3 and 5).  He said his 
back had breakouts, his hands got itchy, and he had hives.  
The veteran stated that VA performed several scratch tests on 
his skin and last prescribed topical ointment in 
approximately 2000 or 2002 (Id. at 3 and 6).  He testified 
that his last outbreak involved his back for which he used 
prescribed lotion that damaged his clothing, so he used 
regular hand lotion, took frequent showers, and used allergy 
resistant soaps.  The veteran said he experienced monthly 
outbreaks somewhere on his body and his main symptom was that 
his skin broke out and itched.  Occasionally he noticed some 
blood but no pus (Id. at 7).    

In a February 2007 signed statement, Dr. F.H.F. said that the 
veteran was treated for a rash on his back in December 2006.

In January 2008, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records, including the 2000 and 2005 VA 
examination reports.  The veteran's history of positive 
dermatographism was noted for which he took either over-the-
counter Claritin or Benadryl for breakouts, but not 
regularly, just three or four times a year.  Usually, he took 
a cold shower when he broke out, that helped.  The veteran's 
skin breakouts happened on approximately a monthly basis.  He 
usually noticed the breakouts on his back or his legs, but 
they could be anywhere on his body.  He used Dove soap, took 
warm water showers, and noticed that the rash returned when 
he sweated most, but it was not necessarily related to 
warmer, humid weather.  He felt it may be stress-related.  
The veteran denied any shortness of breath, difficulty 
breathing, or drooling.  He denied any side effects from 
taking the over-the-counter antihistamines other than 
sleepiness and denied any fever or weight loss.  The impact 
on his life was that sometimes he woke up sweating at night 
and itchy all over because of the breakout.  He was still 
able to perform his activities of daily life.

Objectively, the veteran's color was good and his skin was 
warm and dry.  Examination of his full body revealed the 
vetran had diffuse xerosis.  His scalp and face were clear.  
Scattered on his right arm and leg were a few l mm. pink 
papules.  There was no scale, flaking, or cracking noted.  
The examiner said that "percentage of body affected at this 
visit for urticaria is 1-2 % for an exposed body surface of 
between 0 and 30%".  There was no acne or hyperhidrosis 
noted.  Results of testing for dermatographism was negative 
and it was noted that the veteran had a positive 
dermatographism test result in the past.  The diagnosis was 
history of urticaria of unknown etiology.  The veteran had a 
history of urticaria with unknown etiology and used cold 
showers and, occasionally, over-the-counter antihistamines to 
control the outbreaks.  There was mild papule breakout.  The 
VA examiner said the veteran's disability was mildly severe.
 
III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected chronic urticaria warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(now codified at 38 C.F.R. § 4.118 (2007).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2007); Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

In the December 2003 SSOC, the RO considered the veteran's 
claim under the old and new regulations.  The veteran was 
afforded an opportunity to comment on the RO's action, and 
did not choose to do so.  Accordingly, there is no prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to August 30, 2002, urticaria did not have its own 
diagnostic code, so it was rated by analogy.  The initially 
RO rated the veteran's service-connected chronic urticaria as 
10 percent disabling pursuant to 38 C.F.R. § 4.104, DC 7118 
(2002 and 2007) for angioneurotic edema.

Under DC 7118, a 10 percent rating is warranted for attacks 
without laryngeal involvement lasting one to seven days and 
occurring two to four times a year.  Id.  A 20 percent rating 
is warranted for attacks without laryngeal involvement 
lasting one to seven days and occurring five to eight times a 
year, or; attacks with laryngeal involvement of any duration 
occurring once or twice a year.  Id.  A 40 percent rating is 
assigned for attacks without laryngeal involvement lasting 
one to seven days or longer and occurring more than eight 
times a year, or; attacks with laryngeal involvement of any 
duration occurring more than once or twice a year.  Id.

As noted, in March 2002, the RO evaluated the veteran's skin 
disability under DC 7899-7806, rating it by analogy to 
eczema.

Under the old regulations, effective prior to August 30, 
2002, eczema was evaluated as 10 percent disabling when 
manifested by exfoliation, exudation, or itching, if on an 
exposed surface or extensive area; as 30 percent disabling 
when manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement; and as 50 percent disabling 
when manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when the 
disorder is exceptionally repugnant.  38 C.F.R. § 4.118, DC 
7806, 7813, 7819 (2002), as effective prior to August 30, 
2002.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

As discussed, prior to August 30, 2002, urticaria did not 
have its own diagnostic code, so it could be rated by analogy 
to angioedema under Diagnostic Code 7118 as shown above.  The 
criteria for Diagnostic Code 7825 under the new regulations 
states that a 10 percent rating is for application when there 
are recurrent episodes occurring at least four times during 
the past 12-month period, and the urticaria is responding to 
treatment with antihistamines or sympathomimetics.  38 C.F.R. 
§ 4.118, DC 7825 (2007), effective August 30, 2002.  A 30 
percent rating is warranted where there are recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period, requiring intermittent systemic 
immunosuppressive therapy for control.  Id.  A 60 percent 
rating is assigned for recurrent debilitating episodes of 
urticaria occurring at least four times during the past 12-
month period despite continuous immunosuppressive therapy.  
See 38 C.F.R. § 4.118, Diagnostic Code 7825 (2007).

Further, under the current regulations, effective August 30, 
2002, DC 7806 was amended.  Under the revised criteria, 
dermatitis or eczema is rated as disfigurement on the head, 
face or neck or scars, depending upon the predominant 
disability.  A 10 percent rating is assigned for dermatitis 
or eczema covering at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. § 
4.118, DC 7806, effective August 30, 2002.  A 30 percent 
rating is assigned for dermatitis or eczema covering 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  Id.  A 60 
percent rating is assigned for dermatitis or eczema covering 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Id.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. at 408, a case which, like this one, 
concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court remanded that 
case for the VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder. Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed.").  Thus, the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.  Bowers; Ardison.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck, or that he has disability from scars. 
Therefore, the RO has appropriately considered the veteran's 
service-connected skin disability under Diagnostic Code 7899-
7806 for ratings of dermatitis (as noted in the March 2002 
rating decision).

In this case, the veteran has been examined multiple times.  
His skin disorder has been evaluated at varying degrees of 
disability, although not during a severe state. The Board 
also has his own testimony regarding his assertions of the 
disability level.  The Board finds the evidence as a whole 
sufficient to rate the veteran's chronic urticaria.  The 
Board must consider all of the evidence.

Upon review of the probative and competent medical evidence 
of record, the Board is of the opinion that a rating in 
excess of the currently assigned 10 percent is not warranted 
for the veteran's service-connected chronic urticaria.  Under 
DC 7825, a 30 percent rating is warranted where there are 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period, requiring intermittent 
systemic immunosuppressive therapy for control.  However, in 
2005 and 2008 the veteran told the VA examiners that he did 
not require use of systemic immunosuppressive therapy for 
control of his skin disability.  Under DC 7118, a 20 percent 
rating is warranted for attacks without laryngeal involvement 
lasting one to seven days and occurring five to eight times a 
yea or attacks with laryngeal involvement of any duration 
once or twice a year.  However, in July 2000, the veteran 
told the VA examiner that his outbreaks lasted for an hour to 
an hour and a half and, in January 2008, he said the 
outbreaks occurred monthly.  Thus a rating in excess of 10 
percent under DCs 7118 and 7825 is not warranted.

Further, considering the old rating criteria, effective prior 
to August 30, 2002, the Board notes that the medical evidence 
does not show that the service-connected urticaria was 
manifested by exudation or itching constantly, extensive 
lesions, or marked disfigurement.  When examined by VA in 
July 2000, the veteran complained of having itching and 
burning hives that developed three to four times a week and 
lasted about one to one and one half hours, occurring on his 
neck, arms, forehead, and lower extremities, for which he 
took over the counter antihistamines. At that time, the VA 
examiner reported that the veteran's had diffuse erythema on 
his sun-exposed areas but no lesions were evident.  VA and 
private medical records, dated in March 2003, and July and 
October 2004 repeatedly describe the veteran's skin as 
without rashes.

When examined by VA in April 2005, the veteran reported an 
increased skin itch with redness and raised marks that 
occurred once or twice a month for which he took over the 
counter antihistamines and used a skin moisturizer.  He said 
he lost weight due to stress and the rash/itch.  The VA 
examiner reported that the veteran's skin color was good and 
his skin was warm and dry with mild cirrhosis.  He scratched 
his flank and upper thigh areas during the interview.  
Scattered on his trunk and extremities were several 1 to 2 
mm. pink plaques that were slightly more concentrated on his 
left flank and right thigh.  Several linear, lightly raised 
graphisms with no scale were noted, with no pustules, open 
areas, and no plaques.   

Moreover, when seen in January 2008, the VA examiner noted 
that the veteran complained of monthly skin breakouts, 
usually on his back or legs, but that also occurred elsewhere 
on his body, and that he treated with over the counter 
antihistamines.  Objectively, the VA examiner said the 
veteran had diffuse xerosis.  His scalp and face were clear.  
A few 1 mm. pink papules were scattered on his right arm and 
leg.  There was no scale, flaking, or cracking noted and no 
acne or hyperhidrosis.  Mild papule breakout was noted.

In sum, none of the objective and probative medical evidence 
of record reflects ulceration, extensive lesions, or 
systematic or nervous manifestations and/or that the 
disability was exceptionally repugnant.  Therefore, a rating 
in excess of 10 percent under the "old" DC 7806 criteria is 
not warranted for the period in question.

Nor is a rating in excess of 10 percent warranted under the 
current regulations. When examined by VA in April 2005, the 
examiner specifically reported that the veteran's urticaria 
involved approximately 5 to 10 percent of affected body 
surface of exposed areas and required only over the counter 
antihistamines and moisturizer treatment over the past 12 
months, with no disfigurement or scarring noted on exam and 
no nervous or systemic manifestations reported.

As well, in January 2008 VA examiner reported that the 
veteran's chronic urticaria affected 1 to 2 percent of the 
exposed body surface (that ranged between 0 and 30 percent 
that was treated with over the counter antihistamines.  The 
VA examiner said that the veteran's disability was mildly 
severe.

Therefore, the preponderance of the objective medical 
evidence of record demonstrates that the veteran does not 
meet the criteria for a rating in excess of 10 percent for 
his service-connected chronic urticaria, under either the old 
or the current rating criteria.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected chronic urticaria.  
In addition, although records indicate that the veteran told 
a VA clinic physician in April 1999 that he was unable to 
work for one week due to itching, the veteran was still 
employed during this period and, in 2005, he told the VA 
examiner that he resigned from his job because of time off 
needed due to his rash/itch, there is no objective evidence 
revealing that his condition caused marked interference with 
employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  In fact, in July 2004, the veteran told a 
VA physician that he was out of work due to Gulf War Syndrome 
and an October 2004 VA psychological examination report 
indicates that the veteran claimed to be unable to work due 
to his PTSD.  

Consequently, while the veteran's chronic urticaria 
disability may well cause some impairment in his daily 
activities, there is nothing in the record to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record, the Board finds that 
the currently assigned 10 schedular rating under 38 C.F.R. § 
4.118, DC 7899-7806, adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected chronic 
urticaria.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

A rating in excess of 10 percent for chronic urticaria is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


